                                    Del Valle & Associates
                                                     Attorneys at Law
                                                     445 Park Avenue
                                                 New York, New York 10022
                                                      (212)481-1900
         Telesforo Del Valle, Jr.                                                          Email: tdvesq@aol.com

         Michael J. Sluka                                                                         Fax. (212)481-4853
         Lawrence D. Minasian
               ___                                                                                         ___

         Lucas E. Andino                                                                                Leticia Silva
         William Cerbone                                                                              Legal Assistant
         Luis N. Colon
         Hon. Robert A. Sackett
                  of counsel
                                                        April 30, 2021

         The Honorable Edgardo Ramos
         United States District Judge
         United States District Court
         Southern District of New York
         -Via ECF-
                                                                  Re:    USA v. Jonathan Saldivar
                                                                         19 Cr. 612 (ER)
         Dear Judge Ramos,


                  Our office represents Mr. Jonathan Saldivar in the above captioned matter.

                Mr. Jonathan Saldivar is due to surrender to his BOP designation on Tuesday, May 4,
         2021 to serve his sentence. Mr. Saldivar has not received his designation, yet.

                 We’d like to respectfully request a 45-Day extension to his surrender date to allow
         sufficient time for his designation to be processed.

                 U.S. Pretrial Services Officer Marlon Ovalles and the Government, by way of A.U.S.A.
         Juliana Murray, consent to this request.

                 Thank you for your consideration to this matter.
Defendant's request for an extension of time is granted.
Defendant's surrender date is hereby rescheduled to June 18,
2021.                                                        Respectfully submitted,

It is SO ORDERED.                                   .             S/Telesforo Del Valle Jr.
                                    04/30/2021                    Telesforo Del Valle Jr., Esq.
                                                                  Attorney for Defendant,
                                                                  Jonathan Saldivar
         Cc.      A.U.S.A. Juliana Murray, Esq.
